Citation Nr: 0906845	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  03-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right fifth toe injury.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a disability 
manifested by pelvic pain.

4.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected PTSD.

6.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.

7.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for shingles.

8.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for osteoporosis with 
thoracic kyphosis and T5/T6 compression fracture.

9.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left shoulder 
supraspinatus tendinitis and acromioclavicular osteoarthritis 
impingement.

10.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left upper extremity 
numbness and tingling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to March 
1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
that, in pertinent part, denied service connection for 
residuals of a right fifth toe injury and for a right ankle 
disability.  The Veteran timely appealed.

These matters also came to the Board on appeal from an August 
2004 rating decision that, in pertinent part, denied service 
connection for a disability manifested by pelvic pain, for 
migraine headaches, and for a heart disability.  The Veteran 
timely appealed.

The question of whether the Veteran's current heart 
disability is related to a disease or injury in service, was 
addressed in an April 2002 rating decision.  The current 
claim concerns whether entitlement to service connection may 
lie under 38 C.F.R. § 3.310, as secondary to the service-
connected PTSD.  The claim had not previously been considered 
under 38 C.F.R. § 3.310, which potentially provides a "new 
cause of action" not subject to the usual requirement of new 
and material evidence to reopen.  See Spencer v. Brown, 4 
Vet. App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998).  Hence, the Board may adjudicate the Veteran's 
current claim for service connection for a heart disability 
as an original, rather than as a reopened, claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2005, the Board remanded the matters for additional 
development.  In a February 2007 decision, the Board denied 
service connection for residuals of a right fifth toe injury, 
for a right ankle disability, and for a disability manifested 
by pelvic pain; and remanded the matters of service 
connection for migraine headaches and for a heart disability 
for further development.

The Veteran appealed the February 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Joint Motion for Partial Remand, the 
parties moved to vacate the Board decision to the extent that 
it denied service connection for residuals of a right fifth 
toe injury, for a right ankle disability, and for a 
disability manifested by pelvic pain; and to remand the case 
to the Board.  The Court granted the motion.

In February 2008, the Board again remanded the matters for 
additional development, consistent with the Court's order.  
Thereafter, the case was returned to the Board.

The issue of an initial disability rating in excess of 50 
percent for PTSD and the issues of compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
shingles; for osteoporosis with thoracic kyphosis and T5/T6 
compression fracture; for left shoulder supraspinatus 
tendinitis and acromioclavicular osteoarthritis impingement; 
and for left upper extremity numbness and tingling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has residuals of a right fifth toe injury. 

2.  The veteran's right ankle disability was first 
demonstrated many years after service and is not related to a 
disease or injury during active service.

3.  There is no competent evidence that the veteran currently 
has a disability manifested by pelvic pain. 

4.  It is at least as likely as not that the veteran's 
migraine headaches are aggravated by stress associated with 
her service-connected PTSD. 

5.  A heart disability was first demonstrated many years 
after service and is not related to a disease or injury 
during active service, and is not due to or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a right fifth toe injury were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  A right ankle disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  A disability manifested by pelvic pain was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

4.  Migraine headaches are proximately due to, or the result 
of, the Veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2008).

5.  A heart disability was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service; and is not proximately due to, or the result of, the 
Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2001, April 2003, August 2003, May 2004, and 
March 2006 letters, the RO or VA's Appeals Management Center 
(AMC) notified the Veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO or AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In June 2008 and again in November 2008, the Veteran 
indicated that her case had been stated completed and 
specifically requested that the matters be expedited and 
immediately transferred to the Board, without waiting 60 
days; hence, no re-adjudication followed the May 2008 
supplemental statement of the case (SSOC).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as cardiovascular disease, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's entry report no defects.

A.  Residuals of a Right Fifth Toe Injury

Service treatment records, dated in December 1975, reflect 
that the Veteran had struck her right foot on a chair while 
running.  Examination revealed a large ecchymosis on the 
dorsum of the right foot, extending into the second and third 
toes.  The little toe was especially tender.  X-rays were 
negative.  The impression was sprain and soft tissue trauma 
to right foot.  Records show that the Veteran was given a 
limited profile and medications for a couple of weeks.

X-rays taken of the Veteran's right foot in July 2001 
revealed no fractures; joint spaces were well-maintained.

During a January 2002 VA examination, the Veteran reported an 
injury to the fifth digit of her right foot in service.  
Examination revealed painful, but unrestricted, motion of the 
right fifth toe.  There was no deformity.  The diagnosis was 
tendonitis of the right fifth toe.

During an April 2008 VA examination, the Veteran reported 
that she did have physical therapy several years ago and that 
she continued to follow a home exercise program.  Examination 
of the right foot revealed normal dorsiflexion and plantar 
flexion of the foot and toes.  There was no painful motion, 
edema, weakness, instability, or tenderness noted.  X-rays 
revealed no fracture or soft tissue calcification.  The 
examiner found no objective evidence of fracture of the right 
fifth toe while in service, and no objective evidence to 
support a diagnosis of tendonitis or tenosynovitis in the 
right foot.

The evidence in support of the Veteran's claim includes 
service treatment records, showing a large ecchymosis on the 
dorsum of the right foot in December 1975.

However, X-rays since then have been reported as negative.  
An examination in January 2002 was negative for abnormality 
other than pain and resulted in a diagnosis of tendonitis.  
Following an examination of the Veteran and a review of the 
entire record in April 2008, the examiner concluded that 
there is no objective evidence of a fracture or of tendonitis 
of the right foot.  The examiner's findings are consistent 
with other testing, showing a sprain/contusion without 
fracture in service.  As such, the Board finds a clear 
preponderance of the evidence is against a finding that the 
Veteran currently has chronic residuals of a right fifth toe 
injury.



B.  Right Ankle Disability

Service treatment records contain neither complaints nor 
findings of a right ankle disability.

In July 2001, the Veteran complained of right ankle pain and 
instability.  X-rays revealed that the ankle mortise was 
intact and no fractures were seen.

Private treatment records, also dated in July 2001, include a 
diagnosis of chronic right ankle sprain.  Another examiner 
noted ankle instability.  Records show that the Veteran 
underwent physical therapy.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  

During a January 2002 VA examination, the Veteran reported 
that she struck her right foot and ankle against a chair in 
December 1975.  More recently, she underwent physical 
therapy, and had complaints of chronic turning or give-way 
episodes of the right ankle.  She reportedly used a brace at 
times, especially on prolonged standing or walking.  
Examination of the right ankle revealed no swelling, 
effusion, discoloration, or increased warmth.  Range of 
motion was painless and symmetrical with range of motion of 
the left ankle.  X-rays appeared normal.  There was no 
significant laxity or evidence of instability of the right 
ankle with drawer testing or with talar tilt testing.  The 
diagnosis was chronic tendonitis and tenosynovitis of the 
right ankle.

The Veteran underwent a VA examination in April 2008.  She 
reported recurrent right ankle sprains, with constant pain 
and episodic flares precipitated by walking and alleviated by 
elevation and rest.  Range of motion of the right ankle was 
to 40 degrees on dorsiflexion and to 50 degrees on plantar 
flexion, without complaints of pain or limitations.  X-rays 
revealed calcaneal enthesophytes; otherwise exam was 
unremarkable.  The examiner found no objective evidence to 
support a diagnosis of a right ankle disability.

Notwithstanding that a VA physician diagnosed chronic 
tendonitis and tenosynovitis of the right ankle many years 
post-service in January 2002, there were no manifestations of 
pertinent disability in service and the competent evidence 
fails to establish a continuity of symptomotology of a right 
ankle disability following military service.

While the veteran contends that the disability had its onset 
in service, there is no competent evidence linking a right 
ankle disability with injury or disease in service, and no 
competent evidence establishing the onset of the disability 
in service.  

Because the competent evidence does not link a current 
disability to service and there is no evidence of a right 
ankle disability in service or until many years after 
service, the weight of the evidence is against the claim.

C.  Disability Manifested by Pelvic Pain

Records show that the Veteran underwent a vaginal 
hysterectomy in June 1975, prior to entering military 
service.  The surgery was performed due to a retroverted 
uterus, which caused the Veteran pressure and pains, and 
dysfunctional uterine bleeding.

At the time of the Veteran's separation examination in 
February 1976, pelvic examination revealed that the cuff was 
well-healed.

The Board notes that service connection has been established 
for PTSD, recognized on the basis of an in-service sexual 
assault.  The Veteran is competent to testify on factual 
matters of which she has first-hand knowledge. Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the 
Veteran's complaints in March 2008 of in-service trauma are 
deemed credible.

Private treatment records, dated in October 1991, reveal 
complaints of pelvic discomfort.  At that time the Veteran 
reported having menopausal symptoms.  The assessment was 
pelvic pain of uncertain etiology, status-post hysterectomy.  
A repeat pelvic ultrasound in November 1991 revealed small 
ovarian cysts.  One examiner noted that the tenderness in the 
region of the right ovary may be related to the small 
physiologic cyst.  Medications were prescribed.  Records show 
that the Veteran's pelvic pain considerably improved.

Gynecological examinations in February 2001 and in April 2002 
revealed neither complaints nor findings of pelvic pain.

The Veteran underwent a VA examination in April 2008.  She 
denied pelvic pain, fever, vaginal discharge, abnormal 
bleeding, and bowel or bladder problems.  A pelvic ultrasound 
revealed a normal appearing right ovary; left ovary was not 
identified, and there was no free fluid.  The examiner found 
no objective evidence of pelvic disability.

The evidence in support of the Veteran's claim includes her 
statements of in-service trauma.

The evidence against the Veteran's claim includes findings in 
1991 that her pelvic pain may be physiologically associated 
with small cysts, which resolved with treatment.
 
Following an examination of the Veteran and a review of the 
entire record in April 2008, the examiner concluded that 
there is no objective evidence of a pelvic disability.  The 
examiner's findings are consistent with the Veteran's most 
recent denials of any pelvic pain, and with other 
gynecological testing in 2001 and 2002.  As such, the Board 
finds a clear preponderance of the evidence is against a 
finding that the Veteran currently has a disability 
manifested by pelvic pain.

D.  Migraine Headaches, and a Heart Disability

The record does not show that the Veteran's migraines or a 
heart disability had their onset in service or for many years 
after service discharge, or that migraines or a heart 
disability is otherwise related to active duty on a direct 
basis.  The Veteran contends that service connection for 
migraine headaches and for a heart disability is warranted on 
the basis that each of her disabilities is proximately due to 
or a result of her service-connected PTSD.

The Board notes that service connection has been in effect 
for PTSD, effective July 2001.  A 50 percent disability 
rating has been in effect since then.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Migraine Headaches 

Private treatment records, dated in 1996, reflect a long-
standing history of headaches, which had been severe for the 
past 8-to-10 years.  Treatments have lessened the intensity 
of some headaches, but the Veteran still had 3-to-5 headaches 
per week.

Records dated in 2002 include findings of migraine 
headaches-throbbing headaches with photophobia-for the last 
20 years.

Private treatment records, dated in April 2007, reflect 
treatment for recurring migraine for a number of years.  The 
Veteran reported frequent headaches, typically worsened by 
stress issues.  The physician noted that stress was a major 
component.  The diagnosis was migraine, recurrent, refractory 
to multiple trials of prophylactic therapy.  The physician 
opined that the Veteran's migraines were exacerbated by PTSD, 
if not actually caused by PTSD.

The Veteran underwent a VA examination in April 2008.  She 
reported her first severe headache associated with vomiting 
was during basic training when she was called offensive 
names.  She did not seek medical attention at the time.  The 
Veteran reported that she was first diagnosed and treated for 
migraine headaches in 1982.  She described her headache pains 
and pressures, their frequency, exacerbations, and treatment.  
The Veteran reported one episode during the last year of 
dehydration with vomiting and diarrhea.  The diagnosis was 
migraine headaches, on prophylaxis.  The examiner was unable 
to determine, without resorting to mere speculation, the 
relationship of migraine headaches to PTSD.

The Board notes that while the April 2008 examiner did not 
render an opinion regarding the relationship of migraine 
headaches to PTSD, the Veteran's treating physician did opine 
that the Veteran's migraine headaches were exacerbated by 
stress associated with her PTSD.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The Board notes that the physician in April 2007 had 
considered the Veteran's medical history, and frequency of 
headache pain.  The physician indicated that pushing migraine 
prophylactic medication would not make a big difference 
because the Veteran's stress was such a major component.

The Board has also considered the negative evidence of 
record, but finds the evidence at least in relative equipoise 
on the question of whether a service-connected disability 
exacerbates a nonservice-connected disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  Therefore, resolving all doubt in favor 
of the Veteran, service connection for migraine headaches is 
warranted.

Heart Disability 

An echocardiogram in August 1993 revealed normal left 
ventricular systolic global and regional wall motion; slight 
changes of the mitral valve leaflets and chordae, minimal, 
nondiagnostic; and mild mitral regurgitation.
.
In October 1999, the Veteran complained of a mitral valve 
prolapse.  Private medical records reveal that the Veteran 
reported heart failure in 1981.  Specifically, she reported 
that she was hospitalized and had been on too many 
medications.  She also reported hypertension during her first 
pregnancy.  The assessments included elevated blood pressure.

Records dated in 2001 show an assessment of hypertension.  An 
echocardiogram report, dated in July 2001, included the 
following findings:  mild mitral valve regurgitation; mild 
tricuspid valve regurgitation; normal left ventricular 
systolic function; borderline to mild left ventricular 
hypertrophy; and borderline to mild left atrial enlargement.
 
Assessments in January 2006 included hypertension, 
controlled; coronary artery disease; and mild valvular heart 
disease.  There were changes noted in a 2006 
electrocardiogram, compared with one done three years 
earlier; the Veteran was scheduled for a stress test.  An 
electrocardiogram in March 2006 revealed no evidence of 
myocardial ischemia.

Records show that the Veteran underwent a cardiac 
catheterization procedure in May 2006.  The impression was 
normal coronary arteries with a congenitally small distal 
left anterior descending coronary artery; and preserved left 
ventricular function.  The physician opined that the 
congenitally small distal half of the vessel was the reason 
why the Veteran had a positive stress test in the apex.

The Veteran underwent a VA examination in April 2008.  She 
reported her cardiac history.  Examination revealed regular 
rate and rhythm; and no murmur, gallop, rub, or click.  An 
echocardiogram revealed the right atrium and right ventricle 
to appear normal.  The aorta was normal in size.  The left 
atrium was also normal.  No measurements were made of the 
left ventricle; there was no apparent wall motion 
abnormality, and the ejection fraction grossly appeared to be 
at least 50 percent.  The mitral valve structurally looked 
good.  There was no stenosis insufficiency.  The tricuspid 
valve was also normal. The aortic valve was structurally 
normal, and the pulmonic valve was normal.  Tissue Doppler 
studies showed no evidence for any diastolic dysfunction.  
There was no pericardial effusion.  The examiner found no 
evidence of a heart condition.

Here, there is no competent evidence linking a heart 
disability with injury or disease in service or to a service-
connected disability.  The April 2008 findings were based on 
a review of the record and provide a rationale for the 
findings made.  Hence, the evidence clearly weighs against a 
finding that a heart disability is proximately due to or the 
result of the service-connected PTSD.  There is no positive 
etiology opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the April 2008 
examination report.

F.  Reasonable Doubt

Because the competent evidence weighs against current 
diagnoses of residuals of a right fifth toe injury and of a 
disability manifested by pelvic pain, and weighs against 
linking a right ankle disability and a heart disability to 
service or to a service-connected disability; the weight of 
the evidence is against each of those claims.  As the weight 
of the competent evidence is against each of those claims, 
the doctrine of reasonable doubt is not applicable; and each 
of those claims for service connection is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of a right fifth toe injury 
is denied.

Service connection for a right ankle disability is denied.

Service connection for a disability manifested by pelvic pain 
is denied.

Service connection for migraine headaches is granted.

Service connection for a heart disability is denied.


REMAND

In February 2007, the Board granted service connection and 
the RO assigned a 50 percent disability rating for PTSD on 
the following month.  The Veteran submitted a notice of 
disagreement (NOD) with the assigned rating in August 2007.

In September 2007, the RO denied compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
shingles; for osteoporosis with thoracic kyphosis and T5/T6 
compression fracture; for left shoulder supraspinatus 
tendinitis and acromioclavicular osteoarthritis impingement; 
and for left upper extremity numbness and tingling.  The 
Veteran submitted a NOD in February 2008.

The RO or AMC has not issued statements of the case for the 
claim of an initial disability rating in excess of 50 percent 
for PTSD, and for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for shingles; for 
osteoporosis with thoracic kyphosis and T5/T6 compression 
fracture; for left shoulder supraspinatus tendinitis and 
acromioclavicular osteoarthritis impingement; and for left 
upper extremity numbness and tingling-in response to the 
NODs.  The Board is required to remand the claims for the 
issuance of such statements of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should issue SOCs with 
regard to the issues of an initial 
disability rating in excess of 50 percent 
for PTSD, and for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for shingles; for osteoporosis 
with thoracic kyphosis and T5/T6 
compression fracture; for left shoulder 
supraspinatus tendinitis and 
acromioclavicular osteoarthritis 
impingement; and for left upper extremity 
numbness and tingling.  The Board will 
further consider each of the issues only 
if a timely substantive appeal is 
received in response to the SOCs.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


